AMY, Judge,
concurring.
I respectfully concur in the disposition reached by the majority. I write separately in order to express my view that, whether any duty exists with regard to the behavior or actions of the minors, I do not conclude that any possible duty extends to the plaintiffs in the present case. Thus, in my opinion, the critical factor at issue in this matter is that of legal cause, i.e., whether the scope of any duty owed extends to the circumstances present in the instant matter. In Todd v. State Through Dept. of Social Services, 96-3090, p. 6 (La.9/9/97); 699 So.2d 35, 38, Justice Knoll explained as follows: “ ‘Cause’ ” in legal cause demands an inquiry into whether a legal standard of care exists and requires delving into policies for and against extending the asserted legal standard of care to protect the particular plaintiff against the particular harm.” (Emphasis added.) Given the circumstances particular to this case, I find no such legal cause.